 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   WILLIAM MCCASLIN, State Bar No. 249976
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7350
 6    Fax: (916) 324-5205
      E-mail: William.McCaslin@doj.ca.gov
 7   Attorneys for Defendants D. Garland, J. Johnson
     and C. Seely
 8

 9                          IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                    SACRAMENTO DIVISION

12
                                                  Case No. 2:18-cv-02153 TLN AC (PC)
13   RASHAD HARPER,
                                                  [PROPOSED] ORDER
14                                   Plaintiff,
15                 v.                             Judge:        The Honorable Allison Claire
                                                  Trial Date:   Not Set
16                                                Action Filed: August 7, 2018

17   D. GARLAND, et al.,
18                                Defendants.
19

20        Based on the stipulation of the parties, IT IS ORDERED that Plaintiff’s claims against

21   Defendants Garland, Johnson and Seely are dismissed with prejudice.

22   DATED: June 26, 2019.
23

24

25

26

27

28
                                                    1
                                                            [Proposed] Order (2:18-cv-02153 TLN AC (PC))
